Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/27/2022.
While applicant is correct about the language of 1.475(b) they appear to be ignoring the requirements of 1.475(a) which states that in order for a group of inventions to be linked to form a single general inventive concept they must share “special technical features”.  The analysis as to how many linked groups of inventions/general inventive concepts are present in a claim set is done before the 1.475(b) analysis of determining whether or not claims to different statutory categories of invention within a linked group have unity of invention based on the combinations enumerated in 1.475(b).”
The page of the response labeled Remarks specifically says that “applicant takes no position on the putative Rule 1.475(a) analysis in the Office Action, the Larsen reference, or the presence of a special technical feature”.
Applicant argues that two groups fall on the same category as independent claim 1 recites production line, Claim 10 recites a method of production of plastic objects therefore they are not restrictible as the common features are not special technical features in view of Larsen, US 20050104263
Examiner maintains the restriction as the Group | and Group II lack unity of invention because even though the inventions of these groups require the technical feature of an extruder configured to receive solid plastic material in raw form and to feed out a flow of plastic fluid, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Larsen, US 20050104263 ,explained in the rejection below. The applicant has not explained clearly the reason for why Larsen does not make a contribution in this regard.
Hence the restriction is deemed final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen , US 20050104263 in view of CN 105563787 hereinafter CN’787 (translation is attached in IDS, 10/20/2020).
10.	Regarding Claim 1, Larsen discloses a line  for the continuous cycle production of plastic objects, comprising: - an extruder (Figure 1, [0007], extruder-12)
	Larsen discloses that servo control electronics are used but didn’t specifically disclose use of any sensor. In the same field of endeavor pertaining to the art, CN’787 discloses a first sensor configured to detect a first diagnostic signal and located at a first predetermined position in the line (Figure2, [0060], pressure sensor-27, located at fixed distance). Further, CN’787 discloses that the control unit controls the device in real time and programmed to capture the first diagnostic signal synchronously relative to the synchronization signal ([0060]).
11.	It would be obvious for one ordinary skilled in the art to modify the control system of Larsen by adding sensors as taught by  CN’787 for the purpose of providing feedback information to the control system ([0060], CN’787). Feedback control is a routine and conventional means of controlling a production line. 
12. 	Regarding Claim 2, CN’787 discloses the synchronization signal represents the speed at which the doses and objects move along the line (Figure 1, [0060] controls unit control the speed and work stoppage of the feeding device)
13.	Regarding Claim 3, Larsen discloses the synchronization signal is correlated with an angular position of the moulding carousel (Figure 1, [0012], compression moulds are carried by rotatable turret-28, drive control is synchronized with the operating mechanisms of the extruder, compression molder).
14. 	Regarding Claim 5, CN’787 discloses CN’787 discloses that the control unit is programmed to capture the first diagnostic signal in a first succession of time instants, to derive a corresponding first ordered succession of values of the first diagnostic signal, wherein the first succession of time instants is a function of the synchronization signal and of the first predetermined position ([0059-[0060] , control unit controls the speed of the device in real time based on the signals from the pressure sensor which is at a predetermined position of the housing/extruder -22).
15.  	Regarding Claim 6, comprising a second sensor (Figure 2, low pressure sensors-28 are the second sensor)
16.	Regarding Claim 7, CN’787 discloses at each time instant of the first succession of time instants, the first sensor (Figure 2, high pressure sensor-27, first sensor) operatively interacts with a respective member of the ordered succession of doses or objects, and wherein at any time instant of the second succession of time instants, the second sensor operatively interacts with the same member of the ordered succession of doses or objects (Figure 2, low pressure sensor-28, second sensor; the main control unit controls the feeding speed and the stopping of the feeding device in real time according to the feedback signals of the high pressure and low pressure sensors . it properly sort events and transactions into chronological order).
17.	Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen , US 20050104263 in view of CN 105563787 hereinafter CN’787 (translation is attached in IDS, 10/20/2020) as applied in Claim 1, in view of  Aldigeri (US 8794955).
18.	 Regarding Claim 8, CN’787 discloses a pressure or flow sensor (Figure 2, pressure sensors-27/28)  as part of the transfer apparatus, (Figure 2,[0059]-[0060], pressure sensor is placed in the hopper unit which is part of the extrusion/transfer mechanism) a pressure or flow sensor operatively connected in a pneumatic circuit responsible for driving pushers of the transfer apparatus, the pushers acting on respective doses of the ordered succession of doses
	In the same field of endeavor pertaining to the apparatus for transferring objects, Aldigeri discloses that the driving pushers/supplying device-27 of the transfer apparatus, the pushers acting on respective doses of the ordered succession of doses (Col 5, line 10-12).
19	It would be obvious for one ordinary skilled in the art to modify the transfer apparatus of Larsen/CN’787w with that of the pneumatic actuator of Aldigeri for the purpose of easily transportation  of the doses.
20.	Regarding Claim 9, CN’787 discloses line comprising two or more ATTORNEY DOCKET NUMBER PATENT APPLICATION G7.U0002.12.US.2W7 sensors ([0060], pressure sensor 27/28)
21.	Claim(s) 4,16-,18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen , US 20050104263 in view of CN 105563787 hereinafter CN’787 (translation is attached in IDS, 10/20/2020) as applied in Claim 1, in view of  Edelen (US 20170351235).
22.	Regarding Claim 4, Larson and CN’787 disclose all the limitations of Clam 1 but didn’t disclose that the control unit ATTORNEY DOCKET NUMBER PATENT APPLICATION G7.U0002.12.US.2W5 is responsible for receiving an analogue signal  and configured to generate a digital representation of the analogue signal and is programmed to process the digital signal as a function of the synchronization signal. In the art pertaining to control devices, Edelen discloses, that control unit ATTORNEY DOCKET NUMBER PATENT APPLICATION G7.U0002.12.US.2W5 is responsible for receiving an analogue signal,which  is configured to generate a digital representation of the analogue signal ([0018]) and is programmed to process the digital signal as a function of the synchronization signal ([0019]-[0020]).
23.	It would be obvious for one ordinary skilled in the art to modify the control system of Larsen/CN’787 by adding an analog-digital converter taught by Edelen for the purpose of minimizing effect of distortion, noise, and interference is much less in digital signals as they are less affected.
24.	Regarding Claim 16, Larsen discloses a line for the continuous cycle production of plastic objects, comprising: - an extruder configured to receive solid plastic material in raw form and to feed out a flow of plastic fluid (Figure 1, [0007], extruder-12)a plurality of moulds to form an ordered succession of objects from corresponding doses (Figure 1, compression moulder-24); - a transfer apparatus configured to obtain an ordered succession of plastic quantities from the flow of plastic fluid and to feed the doses individually to the compression moulding machine (Figure-1, [0008], transfer mechanism-22); - a conveyor (Figure 1, conveyer devices-30/32) configured to receive the objects individually and to transport them in the same ordered succession ([0009]); - and - a control unit configured to generate a synchronization signal representing an operating configuration of the line (Figure 1, [0012], control unit-52). Larsen discloses that servo control electronics are used but didn’t specifically disclose use of any sensor, in the same field of endeavor pertaining to the art, CN’787 discloses a first sensor configured to detect a first diagnostic signal and located at a first predetermined position in the line (Figure2, [0060], pressure sensor-27). Further, CN’787 discloses that the control unit controls the device in real time and programmed to capture the first diagnostic signal synchronously relative to the synchronization signal ([0060]).
25.	It would be obvious for one ordinary skilled in the art to modify the control system of Larsen by adding sensors as taught by  CN’787 for the purpose of providing feedback information to the control system ([0060], CN’787). Feedback control is a routine and conventional means of controlling a production line. 
26. 	Further, re: the limitation wherein the control unit receives an analogue signal representing a time trend of the first diagnostic signal, generates a digital representation of the analogue signal and processes the digital signal responsive to the synchronization signal. Larson and CN’787 disclose all the limitations of Clam 1 but didn’t disclose that the control unit ATTORNEY DOCKET NUMBER PATENT APPLICATION G7.U0002.12.US.2W5 is responsible for receiving an analogue signal  and configured to generate a digital representation of the analogue signal and is programmed to process the digital signal as a function of the synchronization signal. In the art pertaining to control devices, Edelen discloses, that control unit ATTORNEY DOCKET NUMBER PATENT APPLICATION G7.U0002.12.US.2W5 is responsible for receiving an analogue signal,which  is configured to generate a digital representation of the analogue signal ([0018]) and is programmed to process the digital signal as a function of the synchronization signal ([0019]-[0020]).
23.	It would be obvious for one ordinary skilled in the art to modify the control system of Larsen/CN’787 by adding an analog-digital converter taught by Edelen for the purpose of minimizing effect of distortion, noise, and interference is much less in digital signals as they are less affected.
27.	Regarding Claim 18, CN’787 discloses the control unit processes the first diagnostic signal based on a time trend of the first diagnostic signal over a time period ([0060], the control unit-52 controls the speed and work stoppage of the feeding device in real time i.e. over a certain time period by the feedback signal from the pressure sensors).
27.	Regarding Claim 19, CN’787 Larsen disclose the time period is determined responsive to a rotation cycle of the moulding carousel  ([0012], Larsen’s disclose the moulding carousel connected to the control unit which is synchronized with other components in the line, hence after one rotation cycle of the moulding carousel a signal will be sent to the control unit which in turn will move the object in line).
28. 	Regarding Claim 20, comprising a second sensor configured to detect a second diagnostic signal, the second sensor being located at a second predetermined position in the line, different from the first predetermined position (Figure 2, low pressure sensor-28 could be the second sensor, at a different distance from the first predetermine position ), wherein the control processes the second diagnostic signal responsive to the synchronization signal and to the second predetermined position (Figure 2, low pressure sensor-28, second sensor; the main control unit controls the feeding speed and the stopping of the feeding device in real time according to the feedback signals of the high pressure and low pressure sensors).
29. 	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen , US 20050104263 in view of CN 105563787 hereinafter CN’787 (translation is attached in IDS, 10/20/2020) and of  Edelen (US 20170351235) as applied in Claim 16, and  in view of Diebold (US 9463933).
30.	Larsen/CN’787/Edelen as in Claim 16 disclose that the analogue signal configured to generate a digital representation of the analogue signal (Edelen as in Claim 16)  and a conveyor belt to drive the moulds (Larsen as in Claim 16) but didn’t disclose that the represents a pressure trend of a hydraulic circuit that drives the moulds. 
	In the same field of endeavor pertaining to the art, Diebold discloses “ with regard to a drive system, it is proposed that the primary pump, as a variable displacement pump, includes a pump regulator as an actuating member for regulating the conveyed hydraulic fluid stream, and that the control device has a hydraulic control circuit, operated by means of an auxiliary pump, for acting upon the pump regulator with an adjustable actuating pressure “ (Col 1, line 37-46). 
31.	It would be obvious for one ordinary skilled in the art to combine the teachings of Larsen/CN’787/Edelen with that of Edelen’s teaching using hydraulic pump for minimizing the energy losses (col 1, line 50-53).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741